Name: Council Regulation (EEC) No 2302/85 of 6 August 1985 on the restriction of exports of certain steel products to the United States of America
 Type: Regulation
 Subject Matter: America;  international trade;  iron, steel and other metal industries
 Date Published: nan

 12 . 8 . 85 Official Journal of the European Communities No L 215 / 17 COUNCIL REGULATION (EEC) No 2302 / 85 of 6 August 1985 on the restriction of exports of certain steel products to the United States of America THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas it is necessary to provide that export licences issued to undertakings shall indicate the undertaking engaged in production of certain steel products within the Community and established in the issuing Member State which holds the allocation against which the licence is issued ; Whereas , in order to take account of the interests of distributive undertakings , it must be possible for these licences to be transferred not only between producing undertakings but also by producing undertakings to distributive undertakings , in particular where the producing undertakings decide to sell their products to such distributive undertakings ; Whereas it appears necessary , and for the moment sufficient , that Member States ensure compliance with the different provisions of the regime laid down by applying the various penalties provided for in their laws ; Whereas the Arrangement contains special provisions regarding products exported from the Community between 1 August and 11 August 1985 ; Whereas , in order to facilitate the application of these provisions , it is appropriate to set up a procedure establishing close cooperation between the Member States and the Commission within the? Committee set up by Decision No 84 / 59 / ECSC , EEC ( 3 ) ( hereinafter referred to as the 'Arrangement Committee'); whereas it is sufficient for this purpose to apply the procedure set up by Council Regulation (EEC ) No 1023 / 70 of 25 May 1970 establishing a common procedure for administering quantitative quotas ( 4 ), Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Community has concluded a complementary Arrangement ( J ), hereinafter referred to as 'the Arrangement', with the United States of America under which exports to the United States of certain steel products originating in the Community are to be limited to certain levels for the period from 1 August to 31 December 1985 ; whereas moreover , it is necessary , pursuant to the Arrangement , to introduce in the Community measures to restrict the amount of these products exported to the United States ; Whereas , in accordance with the Arrangement , the export restrictions cover certain steel products originating in the Community ; whereas the origin of these products is determined in accordance with applicable Community legislation , that is to say Council Regulation (EEC) No 802 / 68 of 27 June 1968 on the common definition of the concept of the origin of goods ( 2 ), as last amended by the 1979 Act of Accession ; Whereas , for practical and management reasons , the quantitative export limits agreed by the Community must be allocated among the Member States ; whereas an allocation scale must therefore be established ; whereas the Member States must then share out the amounts allocated to them among undertakings in accordance with objective criteria ; Whereas utilization of the Community limits , based on allocations among Member States made in this way , would seem to be in keeping with the Community nature of these limits ; Whereas the allocation among the Member States of the total export possibilities which the Arrangement affords should take account of traditional trade patterns ; Whereas , in order to monitor exports , a system of export licences and certificates should be introduced ; HAS ADOPTED THIS REGULATION : Article 1 1 . Community export limits are hereby established for the period 1 August 1985 to 31 December 1985 for exports effected after 31 July 1985 from the Community to the United States of America (hereinafter referred to as 'the United States') of certain steel products originating in the Community which are listed in Annex I. ( J ) See page 2 of this Official Journal . ( 2 ) OJ No L 148 , 28 . 6 . 1968 , p. 1 . (  ') OJ No L 35 , 7 . 2 . 1984 , p . 23 . ( 4 ) OJ No L 124 , 8 . 6 . 1970 , p . 1 . No L 215 / 18 Official Journal of the European Communities 12 . 8 . 85 figures , including the figures for July 1985 , and bearing in mind any disproportionate detriment suffered by some Member States under the allocation of the ceilings set out in Annex III . For the purposes of this Regulation , the United States shall comprise United States customs territory and United States foreign trade zones as described in Annex II . 2 . The origin of the products covered by this Regulation shall be determined in accordance with the rules in force in the Community . 3 . The Commission shall hold regular consultations with the Arrangement Committee on the situation regarding licences issued and on the measures to be taken with a view to ensuring the best use of the overall limit . Article 2 1 . The Community export limits by category of product are as follows , ( Tonnes) Article 4 1 . The Community exports described in Article 1 shall , from 12 August 1985 to 31 December 1985 , be subject to the production to the competent Community customs office where the export formalities are carried out of an export licence and an export certificate . The export licences shall be issued by the competent authorities of each Member State within the limits of the amounts allocated to it pursuant to Article 3 . 66 306 4 684 21 641 12 150 15 873 12 150 29 279 8 357 2 302  round and flat wire  wire products  black plate  electrical sheet and strip  tin-free steel  cold-rolled strip  cold-finished and other bar  bar shapes and 3 inches  rail products Member States may issue further licences in respect of the unused part of licences issued which have been returned to their competent authorities . 2 . Until 30 September 1985 , Member States shall not issue licences for more than three fifths of their allocations . Licences and certificates may not be issued for the remaining two fifths , less any deductions made under paragraph 4 , until after 20 October 1985 . These quantities also include products in the corresponding categories referred to in Article 2 of Decision No 2304 / 85 / ECSC ( »). 2 . These limits may be adjusted by the Commission after consulting the Arrangement Committee :  to enable transfers to be made between the product categories covered by this Regulation and between such categories and those covered by Regulation (EEC) No 2870 / 82 ( 2 ) and by Decision No 2872 / 82 / ECSC ( 3 );  to provide additional quotas in the event of a shortage , under the conditions provided for in the Arrangement . 3 . For all quantities of the products referred to in Article 1 exported by each Member State between 1 and 11 August 1985 , the competent authorities of each Member State shall be required , in accordance with paragraph 3 of the Arrangement , to issue specially marked licences and certificates to be requested by economic operators , by way of derogation from paragraph 8 , before 15 September 1985 . Article 3 1 . The Commission shall allocate the Community quantitative export limits referred to in Article 2 in accordance with Annex III . 2 . A Community reserve of 1 % of these ceilings shall be set up . This Community reserve shall be allocated by the Commission in the light of the latest available export 4 . If , on 1 October 1985 , the quantities of products referred to in Article 1 for which licences and certificates have been isssued exceed three fifths of any one Member State's allocation for any one product , the Commission shall , in accordance with paragraph 3 of the Arrangement , deduct the excess either from the remaining two fifths or from the ceilings for the other categories of products referred to in this Regulation or for the categories referred to in Regulation (EEC ) No 2870 / 82 or Decision No 2872 / 82 / ECSC or Regulation (EEC) No 60 / 85 ( 4 ). ( ! ) See page 31 of this Official Journal . ( 2 ) OJ No L 307 , 1 . 11 . 1982 , p. 3 . ( 3 ) OJ No L 307 , 1 . 11 . 1982 , p. 27 . ( 4 ) OJ No L 9 , 10 . 1 . 1985 , p. 13 . 12 . 8 . 85 Official Journal of the European Communities No L 215 / 19 5 . Each licence shall indicate the producing undertaking in the Community , established in the issuing Member State which holds the allocation against which the licence is issued . 6 . Transfers of export licences between producing undertakings , or by producing undertakings to distributive undertakings , may take place after prior notification to the authorities of the Member State in which the undertaking transferring the licence is established . Such transfers may take place between undertakings established in different Member States . 7 . Licences issued in one Member State of the Community shall be valid throughout the Community . 8 . Member States shall ensure that appropriate penalties are applied in respect of all exports effected without production of the licence referred to in this Article and in respect of any other breaches of the provisions relating to such licences . Member States shall keep the Commission informed of all breaches of the abovementioned rules and of all penalties imposed in respect thereof, at intervals to be specified by the Commission . 9 . The detailed rules for the application of this Regulation and the information to be supplied to the Commission concerning the licences and exports shall be laid down by the Commission . 2 . Member States shall keep records of the exports of the products covered by this Regulation . The products shall be deemed to be exported on the date of acceptance , by the customs office of the Member State of export , of the export declaration or of the document provided for in Article 18 of Council Directive 81 / 177 / EEC of 24 February 1981 on the harmonization of procedures for the export of Community goods ( 1 ). 3 . The extent to which a Member State has used up its allocation shall be determined on the basis of licences issued in accordance with Article 4 . Article 6 Exports to the United States of products which are to be re-exported from the United States in the same state or without having undergone substantial transformation shall be charged against the allocation of the Member State where the licence was issued . Upon production to the authorities of such Member State of proof of such re-exportation from the United States , the allocation of that Member State for the period within which such proof is presented shall be increased by the same amount . Article 7 Cooperation between the Commission and the Member States for the application of thes Regulation shall be subject to Article 11 of Regulation (EEC) No 1023 / 70 . Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 August 1985 . Article 5 1 . Member States shall charge the amounts set out on the licences issued by them against their respective allocations made pursuant to Article 3 , including all licences subsequently transferred to an undertaking of another Member State . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 August 1985 . For the Council The President R. GOEBBELS ( ») OJ No L 83 , 30 . 3 . 1981 , p. 40 . No L 215 / 20 Official Journal of the European Communities 12 . 8 . 85 ANNEX 1 LIST OF PRODUCTS  EEC Description NIMEXE code TS USA number Round and flat wire ex 73.10-30 ( 4 )( 68 )( 75 ) 45 ( 4 )( 68 )( 7S ) 49 ( 4 ) ( 68 ) ( 75 ) ex 73.12-25 ( 4 )( 68 )( 7S ) 29 ( 4 ) ( 68 ) ( 7J ) 40 ( 4 ) ( 68 ) ( 75 ) 59 ( 4 )(* 8 ) P ) 61 ( 4 )( 68 )( 75 ) 63 ( 4 ) ( 68 ) ( 75 ) 65 ( 4 )( 68 )( 75 ) 75 ( 4 ) ( 68 ) ( 75 ) 77 ( 4 ) ( 68 ) ( 75 ) 81 ( 4 )( 68 )( 75 ) 85 ( 4 ) ( 68 ) ( 7S ) 87 ( 4 ) ( 68 ) ( 75 ) 88 ( 4 ) ( 68 ) ( 75 ) 89 ( 4 )( 68 )( 7S ) ex 73.14-01 ( 4 )( 68 )( 75 )( 147 ) 1 1 ( 4 )( 68 )( 75 )( 147 ) l 3 ( 4)(6.)(7i)(147 ) 15 ( 4 ) ( 68 ) ( 75 ) (, 47 ) 1 9 ( 4 ) ( 68 ) ( 75 ) ( M7 ) 21 ( 4 ) ( « 8 ) ( 75 ) ( 147 ) 41 ( 4 )( 68 )( 7J )( 147 ) 43 ( 4 )( 68 )( 75 )( 147 ) 45 ( 4 ) ( 68 ) ( 75 ) ( 147 ) 49 ( 4 )( 68 )( 75 ) (1 47 ) 81 ( 4 ) ( 68 ) ( 75 ) ( 147 ) 91 ( 4 ) ( 68 ) ( 75 ) (, 47 ) 99 ( 4)(68 ) ( 75 ) ( 1 47 ) ex 73.63-50 ( 4 )( 68 )( 7S ) 74 ( 4 ) ( 68 ) ( 7S ) 79 ( 4 ) ( 68 ) ( 75 ) ex 73.64-50 ( 4 )( 68 )( 7S ) 75 ( 4 )( 68 )( 75 ) 79 ( 4 ) ( 68 ) ( 75 ) ex 73.66-40 ( 4 )( 68 )( 75 )( 147 ) 81 ( 4 )( 68 )( 75 )( 147 ) 86 ( 4 ) ( 68 ) ( 7S ) ( 147 ) 89 ( 4 ) ( 68 ) ( 75 ) ( 147 ) ex 73.73-53 ( 4 )( 68 )( 75 ) 55 ( 4 ) ( 68 ) ( 7S ) 59(V ( 68 )( 75 ) 74 ( 4 )( 68 )( 7S ) 83 ( 4 )( 68 )( 75 ) 89 ( 4 ) ( 68 ) ( 75 ) ex 73.74-51 ( 4 ) ( 6S ) ( 75 ) 52 ( 4 ) ( 68 ) ( 75 ) 53 ( 4 )( 68 )( 75 ) 59 ( 4 ) ( 68 ) ( 7S ) 74 ( 4 ) ( 68 ) ( 75 ) 83 ( 4 )( 68 )( 75 ) 89 ( 4 )( 68 )( 75 ) ex 73.76-13 ( 4 )( 68 )( 7S )( 147 ) 15 ( 4 ) ( 68 ) ( 75 ) (I 47 ) 16 ( 4 ) ( 68 ) ( 75 ) ( 147 ) 19 ( 4 ) ( 68 ) ( 75 ) ( 147 ) 609.2000 609.2100 609.2200 609.2500 609.2800 609.3040 609.3340 609.3500 609.3600 609.3700 609.4010 609.4040 609.4055 609.4065 609.4120 609.4125 609.4165 609.4315 609.4365 609.4530 609.4560 609.7000 609.7200 609.7500 609.7600 642.9600 642.9700 609.7000 609.7200 609.7500 609.7600 642.9600 642.9700 ¢ 12 . 8 . 85 Official Journal of the European Communities No L 215 / 21 Description NIMEXE code TS USA number Wire products 73.26-00 ex 73.27-20 ( 28 ) 31 ( 28 ) 41 ( 28 ) 91 ( 28 ) ex 73.31-92 ( 121 ) 96 ( 121 ) 97 ( 121 ) 98 ( 121 ) ex 73.14-01 ( 148 ) 11 ( 148 ) 13 ( 148 ) 15 ( 148 ) 19 ( 14S ) 21 ( 148 ) 41 ( 148 ) 43 ( 148 ) 45 ( 148 ) 49 ( 148 ) 81 ( , 48 ) 91 ( I48 ) 99 ( 148 ) ex 73.66-40 ( 148 ) 81 ( i48 ) 86 ( 148 ) 89 ( 148 ) ex 73.76-13 ( 148 ) 15 ( 148 ) 16 ( 148 ) 19 ( 148 ) ex 83.13-90 ( 148 ) 642.0200 642.3510 642.3530 642.3560 642.3570 646.2500 ( 193 ) 646.2622 ( 193 ) 646.2624 ( 193 ) 646.2626 ( 193 ) 646.2628 ( 193 ) 646.2642 ( 193 ) 646.2644 ( 193 ) 646.2646 ( 193 ) 646.2648 ( 193 ) 642.9000 642.9100 Black plate ex 73.64-50 ( 186 ) 79 ( , 86 ) ex 73.12-25 ( , 86 ) 29 ( 186 ) 88 ( 186 ) 89(is6 ) ex 73.74-51 ( 186 ) 52 ( 186 ) 53 ( 186 ) 54 ( 186 ) 59 ( 186 ) 83 ( 186 ) 89 ( 186 ) 607.6200 607.6400 Electrical sheet and strip ex 73.12-25 ( S1 )( 124 ) 29 ( 51 ) ( 124 ) 88 ( 51 ) ( 124 ) 89 ( 5i )( 124 ) ex 73.64-50 ( 51 )( 124 ) 79 ( 51 )( 124 ) ex 73.74-51 ( S1 )( 124 ) 52 ( 51 ) ( 124 ) 59 ( 51 ) ( 124 ) 89 ( S1 ) ( 124 ) 607.9205 607.9210 608.3900 Tin-free steel ex 73.12-77 ( 163 ) 81 ( 163 ) 85 ( 163 ) 87 ( 163 ) 89 ( 163 ) ex 73.13-95 ( 163 ) 97 ( 163 ) 609.1710 609.1790 No L 215 / 22 Official Journal of the European Communities 12 . 8 . 85 Description NIMEXE code TS USA number Tin-free steel (cont'd) ex 73.64-79 ( 163 ) 90(163 ) ex 73.65-83 ( 163 ) ex 73.74-83 (&gt;") 89(163 ) ex 73.75-93 ( 163 ) 99 ( 163 ) Cold-rolled strip ex 73.12-29 ( s ) ( 59 ) ( 60 ) 30 (*)( »)(") 40 ( 5 ) ( 59 ) ( 60 ) 59 ( 5 ) ( s9 ) ( 60 ) 6i ( s )( s9)n 63 ( 5 ) ( 59 ) ( 60 ) 65 nnn 75 (')( »)( « ») 81 ( 5 )( 59 )( 60 )( 131 ) 85 ( 5 ) ( 59 ) ( 60 ) ( 13 !) 87 ( 5 ) ( 59 ) ( 60 ) ( 131 ) 88 ( 5 ) ( 59 ) ( 60 ) 89 ( 5 ) ( 59 ) ( 60 ) ( 13 ,) ex 73.64-50 ( 4 )( s )( 59 )( 60 ) 75 nn (59) (60 ) 79 ( 4 ) ( 5 ) (5 9 ) ( 60 ) ( 131 ) ex 73.74-59 ( 4 ) ( 5 ) ( 59 ) ( 60 ) ( 68 ) ( 194 ) 74 ( 4 ) ( 5 ) ( 59 ) ( 60 ) ( 68 ) ( 194 ) 89 ( 4 ) ( 5 ) ( 59 ) ( 60 ) ( 68 ) ( 131 ) ( 194 ) 608.1940 608.2145 608.2150 608.2340 608.3820 608.5520 608.6720 Cold-finished and other bar ex 73.10-49 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) ex 73.12-61 ( 29a ) ( 29b ) ( 29c ) ( 76 ) ( 188 ) ( 191 ) 53 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) 65 ( 29a ) ( 29b ) ( 2?d ) ( 76 ) ( , 88 ) ( 191 ) 81 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) OC ( 29a \ ( 29b \ ( 19&amp; \ ( 76 \ / 1 88 N ( 191 ) 87 ( 29aj(29b)(29d)(76)(188)(191 ) 89 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) ex 73.14-11 ( 29a ) ( 29b ) ( 29d ) [f ) ( 188 ) ( 191 ) 13 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) 19 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) 41 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) 43 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) 49 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) 91 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) 99 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) ex 73.63-79 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) ex 73.64-79 ( 29a ) ( 29b ) ( 29d ) ( 7 «) ( 188 ) ( 191 ) ex 73.66-81 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) 86 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) 89 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) ex 73.73-89 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) ex 73.74-89 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) ex 73.76-15 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) 16 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( , 91 ) 19 ( 29a ) ( 29b ) ( 29d ) ( 76 ) ( 188 ) ( 191 ) ex 73.10-30 ( 29a )( 29c)( 76 ) 45 ( 29a ) ( 29c ) ( 76 ) 49 ( 29a ) ( 29c ) ( 76 ) ex 73.12-29 ( 29a ) ( 29c ) ( 76 ) 40 ( 29a ) ( 29c ) ( 76 ) 61 ( 29a ) ( 29c ) i 76 ) 63 ( 29a ) ( 29c ) ( 76 ) 65 ( 29a ) ( 29c ) ( 76 ) 75 ( 29a ) ( 29c ) i 76 ) 81 ( 29 a ) ( 29C ) ( 76 ) 85 ( 29a ) ( 29c ) i 76 ) 87 ( 29a ) ( 29c ) ( 76 ) 88 ( 29a ) ( 29c ) ( 76 ) 89 ( 29a ) ( 29c ) ( 76 ) 606.8600 606.8805 606.8815 606.9900 607.0500 607.0700 607.0900 12 . 8 . 85 Official Journal of the European Communities No L 215 / 23 Description NIMEXE code TS USA number Cold-finished and other bar (cont 'd) ex 73.14-01 ( 29a ) ( 2*) (76 ) 11 ( 29a ) ( 29c ) ( 7 «) 13 ( 29a ) ( 29c ) ( 7&lt;s ) 15 ( 29a ) ( 29c) I 76 ) 19 ( 29a ) ( 29c ) ( 76 ) 21 ( 29a ) ( 29C ) ( 76 ) 41 ( 29a ) ( 29c) ( 7 «) 43 ( 29a ) ( 29&lt;=) ( 7 «) 45 ( 29a ) ( 29c ) ( 76 ) 49 ( 29a ) ( 29c ) ( 76 ) 81 ( 29a ) ( 29c ) ( 7 «) 91 ( 29a ) ( 29c ) ( 76 ) 99 ( 29a ) ( 29c) ( 76 ) ex 73.63-50 ( 29a ) ( 29c ) ( 76 ) 74 ( 29a ) ( 29c ) ( 76 ) 79 ( 29a ) ( 29c ) ( 76 ) ex 73.64-50 ( 29a ) ( 29c ) ( 76 ) 75 ( 29a ) ( 29c ) ( 7S ) 79 ( 29a ) ( 29c ) ( 76 ) ex 73.66-40 ( 29a ) ( 29c ) ( 76 ) 81 ( 29a ) ( 29c ) ( 76 ) 86 ( 29a ) ( 29c ) ( 7S ) 89 ( 29a ) ( 29c ) ( 76 ) ex 73.73-53 ( 29a ) ( 29c ) ( 68 ) ( 76 ) ( 4 ) 54 ( 29a ) ( 29c ) ( 68 ) ( 76 ) ( 4 ) 55 ( 29a ) ( 29c ) ( 68 ) ( 76 ) (&lt;) 59 ( 29a ) ( 29c ) ( 68 ) ( 76 ) ( 4 ) 74 ( 29a ) ( 29c ) ( 68 ) ( 76 ) ( 4 ) 83 ( 29a )( 29c)( 68 )( 76 )( 4 ) 89 ( 29a ) ( 29c ) i 68 ) i 76 ) ( 4 ) ex 73.74-51 ( 29a ) ( 29c ) ( 68 ) ( 76 ) ( 4 ) 52 ( 29a ) ( 29c ) ( 68 ) ( 76 ) ( 4 ) 53 ( 29a )( 29c )( 68 )( 76 )( 4 ) 59 ( 29a ) ( 29C ) ( 68 ) ( 76 ) ( 4 ) 74 ( 29a ) ( 29c ) ( 68 ) ( 76 ) ( 4 ) 83 ( 29a )( 29c )( 68 )( 76 )( 4 ) 89 ( 29a ) ( 29C ) ( 68 ) ( 76 ) ( 4 ) ex 73.76-13 ( 29a ) ( 29c ) ( « 8 ) ( 76 ) ( 4 ) 14 ( 29a ) ( 29c ) ( 68 ) ( 76 ) ( 4 ) 15 ( 29a ) ( 29c ) ( 68 ) ( 76 ) ( 4 ) 16 ( 29a ) ( 29c ) ( 68 ) ( 76 ) ( 4 ) 19 ( 29a)(29c)(68)(76)(4 ) ex 73.63-50 ( 187 ) 74 ( 187 ) 79 ( 187 ) ex 73.73-53 ( 187 ) 54 ( 187 ) 55 ( I87 ) 59 ( 187 ) 74 ( I87 ) 83 ( , 87 ) 89 ( 187 ) ex 73.11-31 ( 77 )( 191 ) 39 ( 77 ) ( i9i ) 43 ( 77 ) ( 191 ) 49 ( 77 ) (m ) ex 73.63-50 ( 77 )( 191 ) 74 ( 77 ) ( ! 91 ) 79 ( 77 ) ( 191 ) ex 73.73-43 ( 77 )( 191 ) 49 ( 77 )( i9 i ) 53 ( 77 ) ( 191 ) 54 ( 77 ) ( 191 ) 55 ( 77 )( 191 ) 59 ( 77 )( 191 ) 74 ( 77 ) (1 91 ) 83 ( 77 ) ( 191 ) 89 ( 77 ) ( 191 ) Bar shapes under 3 inches 609.8050 609.8070 609.8090 No L 215 / 24 Official Journal of the European Communities 12 . 8 . 85 Description NIMEXE code TS USA number Rail and track accessories  wheels and axles ex 73.16-95 ( 192 ) 99 ( 192 ) ex 73.31-97 ( 26 ) 98 ( 2 «) ex 86.09-51 59 610.2500 610.2600 646.3020 690.2500 690.3000 12 . 8 . 85 Official Journal of the European Communities No L 215 / 25 FOOTNOTES AND DEFINITIONS A. Footnotes ( 4 ) Excluding 'tool steel ', 'high-speed tool steel ', 'tool steel of the type described in headnote 2 (H) ( vii )', and 'chipper knife steel' as defined in schedule 6 , part 2 , subpart B , 2 (H), ( v ), ( vi ), ( vii ) and (viii ) of the Tariff Schedules of the United States Annotated . ( 5 ) Covered if less than 3 / 16 inch (0,48 cm) in thickness . ( 14 ) Covered if not in coil . ( 25 ) Covered if hot-rolled , semi-finished of approximately circular section , in coil and not under 0,20 inch (0,51 cm ) nor over 0,74 inch ( 1,88 cm ) in diameter . ( 2&lt;5 ) Covered if railway track spikes . ( 28 ) Covered if galvanized wire fencing 'wholly of round iron or steel wire measuring not over 0.20 inch ( 0,51 cm ) and not under 0.075 inch ( 0,19 cm ) in diameter , whether or not such wire is covered with plastics .' ( 29a ) Covered if cross-section in the form of circles , segments of circles , ovals , isosceles triangles , rectangles , hexagons , octagons , or quadrilaterals with only two sides parallel and the other two sides equal . ( 29b ) If of rectangular section and hot-rolled covered if 3 / 16 inch ( 0,48 cm ) or more in thickness and 8 inches ( 20,32 cm ) or less in width . ( 29c ) If of rectangular section and cold-rolled covered if 3 / 16 inch ( 0,48 cm) or more in thickness and 12 inches ( 30,48 cm) or less in width . ( 29d ) If of approximately circular section and hot-rolled , excluded if in coils , not under 0,20 inch ( 0,51 cm ) in diameter and not over 0,74 inch ( 1,88 cm) in diameter . ( 33 ) Covered if cold-rolled . ( 34 ) Covered if cold- formed or cold finished . ( S1 ) Covered if 'silicon electrical steel ' as defined in schedule 6 , part 2 , subpart B , 2 ( h ) ( ix ) of the Tariff Schedules of the United States Annotated . j ( 59 ) Covered if cover 0,5 inch ( 1,27 cm ) in width and cold-rolled . ( 60 ) Covered if 12 inches ( 30,48 cm), or under in width . ( 68 ) Excluded if containing by weight over 11,5 percent chromium and less than 1 percent carbon . ( 71 ) Covered if 'deformed concrete reinforcing bars', as defined in schedule 6 , part 2 , subpart B , 3 (d ) of the Tariff Schedules of the United States Annotated . ( 75 ) Covered if 'wire' as defined in schedule 6 , part 2 , subpart B , 3 ( i ) of the Tariff Schedules of the United States Annotated . ( 7S ) Excluded if 'wire' as defined in schedule 6 , part 2 , subpart B , 3 ( i ) of the Tariff Schedules of the United States Annotated . ( 77 ) Covered if structural shape having a maximum cross-section dimension of less than 3 inches ( 7,62 cm ). If cold-formed , excluded if weighing 0,29 pound (0,13 kg ) or less per linear foot (0,30 m ). Excluded if drilled , punched or otherwise advanced . ( 121 ) Excluded if thumb tacks ; drive pins , studs and other fasteners suitable for use in powder-actuated hand tools ; staples in strip form ; corrugated fasteners , glaziers point , hook nails and ring nails ; or railway track spikes . Also excluded if cut nails . Also excluded if coated or plated with precious metals . ( 124 ) Covered if pickled or cold-rolled and over 12 inches ( 30,48 cm ) in width and less than 3 / 16 inch ( 0,48 cm) in thickness . Also covered if not over 12 inches ( 30,48 cm ) in width and over 0,01 inch ( 0,025 cm ) not over 0,05 inch ( 0,127 cm ) in thickness . Also , if cold-rolled , product must be over 0,5 inch ( 1,27 cm ) in width . ( 131 ) Excluded if electrolytically coated or plated with base metal other than tin , lead , or zinc or chromium . ( 147 ) Excluded if bale ties . ( 148 ) Covered if bale ties . ( 163 ) Covered if plates , sheets or strip of iron or steel , as defined in schedule 6 , part 2 , subpart B , 3 ( g ) and (h ) of the Tariff Schedules of the United States Annotated . No L 215 / 26 Official Journal of the European Communities 12 . 8 . 85 ( 164 ) Covered either if 3 / 16 inch ( 0,48 cm ) or more in thickness and 12 inches ( 30,48 cm ) or less in width or if not gi eater than 0,50 inch ( 1,27 cm ) in width , covered if not in coil . ( 186 ) Covered if 'black plate ', as defined in schedule 6 , part 2 , subpart B , 3 (g ) ( i ) of the Tariff Schedules of the United States Annotated . ( 187 ) Covered if 'hollow drill steel ' as defined in schedule 6 , part 2 , subpart B , 3 ( e ) of the Tariff Schedules of the United States Annotated . ( 190 ) Covered if 'alloy iron or steel' as defined in schedule 6 , part 2 , subpart B , 2 ( h ) ( i ) or ( ii ) of the Tariff Schedules of the United States Annotated . ( 191 ) Excluded if 'alloy iron or steel ' as defined in schedule 6 , part 2 , subpart B , 2 (h ) ( i ) or ( ii ) of the Tariff Schedules of the United States Annotated . ( 192 ) Covered if joint bars or tie plates as defined in schedule 6 , part 2 , subpart B , 3 ( e ) and (m ) of the Tariff Schedules of the United States Annotated . ( 193 ) Excluded if containing by weight less than 0,3 % carbon and 4 % to 11,5 % chronium . B. Definitions Extracts from schedule 6 , part 2 , subpart B of the Tariff schedules of the United States Annotated : 2 . ( h ). Alloy iron or steel : ( i ) iron which contains one or more of the following elements in the quantity , by weight , respectively indicated : over 3,00 percent of manganese , or over 5,00 percent of phosphorus , or over 5,00 percent of sulphur , or over 3,00 percent of silicon , or over 0,20 percent of chromium , or over 0,10 percent of molybdenum , or over 0,30 percent of tungsten , or over 0,10 percent of vanadium , or over 0,60 percent of any other metallic element ; and ( ii ) steel which contains one or more of the following elements in the quantity , by weight , respectively indicated : over 1,65 percent of manganese , or over 0,25 percent of phosphorus , or over 0,35 percent of sulphur , or over 0,60 percent of silicon , or over 0,60 percent of copper , or over 0,30 percent of aluminium , or over 0,20 percent of chromium , or over 0,30 percent of cobalt , or over 0,35 percent of lead , or over 0,50 percent of nickel , or over 0,30 percent of tungsten , or over 0,10 percent of any other metallic element . ( iii ) 'iron or steel ' includes alloy iron and steel ; ( iv ) 'stainless steel ' refers to any alloy steel which contains by weight less than 1 percent of carbon and over 11,5 percent of chromium ; ( v ) 'tool steel ' refers to alloy steel which contains the following combinations of elements in the quantity , by weight , respectively indicated : (A ) not less than 1,0 percent carbon and over 11,0 percent chromium ; or ( B ) not less than 0,3 percent carbon and 1,25 percent to 11,0 percent inclusive chromium ; or (C ) not less than 0,85 percent carbon and 1,0 percent to 1,8 percent inclusive manganese ; or (D ) 0,9 percent to 1,2 percent inclusive chromium and 0,9 percent to 1,4 percent inclusive molybdenum ; or ( E ) not less than 0,5 percent carbon and not less than 3,5 percent tungsten ; ( F ) not less than 0,5 percent carbon and not less than 5,5 percent tungsten ; ( vi ) 'high-speed tool steel' refers to all tool steel which contains by weight , not less than 0,5 percent carbon and not less than 3,5 percent molybdenum; or not less than 0,5 percent carbon and not less than 5,5 percent tungsten ; 12 . 8 . 85 Official Journal of the European Communities No L 215 / 27 ( vii ) 'tool steel of the type described in headnote 2 ( h ) ( vii )' refers to alloy tool steel which contains , in addition to iron , each of the following elements by weight in the amounts specified : carbon : not less than 0,95 nor more than 1,13 percent ; manganese : not less than 0,22 nor more than 0,48 percent ; sulfur : none , or not more than 0,03 percent ; phosphorus : none , or not more than 0,03 percent ; silicon : not less than 0,18 nor more than 0,37 percent ; chromium : not less than 1,25 nor more than 1,65 percent nickel : none , or not more than 0,28 percent ; copper : none , or not more than 0,38 percent ; molybdenum : none , or not more than 0,09 percent ; ( viii ) 'chipper knife steel' refers to alloy tool steel which contains , in addition to iron , each of the following elements by weight in the amount specified : carbon : not less than 0,48 nor more than 0,55 percent ; manganese : not less than 0,20 nor more than 0,50 percent ; silicon : not less than 0,75 nor more than 1,05 percent ; chromium: not less than 7,25 nor more than 8,75 percent ; molybdenum : not less than 1,25 nor more than 1,75 percent ; tungsten : none , or not more than 1,75 percent ; vanadium : not less than 0,20 nor more than 0,55 percent ; ( ix ) 'silicon electrical steel ' refers to alloy steel containing , by weight , not over 6,0 percent of silicon , which may also contain aluminium not in excess of 0,5 percent by weight , but containing no other metallic elements that would render the steel an alloy steel as defined in headnote 2 ( h ) ( ii ) of this subpart ; 3 . Forms and condition of iron and steel ( d ) Bars : Products of solid section not conforming completely to the respective specifications set forth herein for blooms , billets , slabs , sheet bars , wire rods , plates , sheets , strip , wire , rails , joint bars , or tie plates and which have cross sections in the shape of circles , segments of circles , ovals , triangles , rectangles , hexagons , or octagons . Deformed concrete reinforcing bars are hot-rolled steel bars , of solid cross section , having deformations of various patterns on their surfaces . ( e ) Hollow drill steel: A hollow steel product in any cross section suitable for use in making mining drills or mining drill rods , with the largest internal cross-sectional dimension not greater than one-third of the largest external cross-sectional dimension . ( f) Wire rods : A coiled , semifinished , hot-rolled product of solid cross section , approximately round in cross section , not under 0,20 inch nor over 0,74 inch in diameter . ( g ) Plates and sheets : Plates are flat-rolled products whether or not corrugated or crimped , in coils or cut to length 0,1875 inch or more in thickness and , if not cold-rolled , over 8 inches in width , or , if cold-rolled , over 12 inches in width . Sheets are flat- rolled products whether or not corrugated or crimped , in coils or cut to length , under 0,1875 inch in thickness and over 12 inches in width . For the purposes of this subpart  ( i ) the term 'black plate' refers to cold-rolled steel sheets , not coated under 0,0142 inch in thickness ; ( h ) Strip : A flat-rolled product whether or not corrugated or crimped , in coils or cut to length , under 0,175 inch in thickness , and , if cold-rolled , over 0,50 inch but not over 12 inches in width or , if not cold-rolled , not over 12 inches in width . ( i ) Wire : A finished , drawn , non-tubular product , of any cross-sectional configuration , in coils , and not over 0,703 inch in maximum cross-sectional dimension . The term also includes a product of solid rectangular cross section , in coils , with a cold-rolled finish , and not over 0,25 inch thick and not over 0,50 inch wide . ( j ) Angles, shapes and sections : Products which do not conform completely to the respective specifications set forth herein for blooms , billets , slabs , sheet bars , bars , wire rods , plates , sheets , strip , wire , caits , joint bars , or tie plates , and do not include any tubular products . ( 1 ) Joint bars : Hot-rolled steel products designed to connect the ends of adjacent rails in track . Joint bars are usually punched or slotted . (m ) Tie plates: Hot-rolled steel products used to support rails in track , to maintain track gauge and protect the ties . Tie plates are punched to provide roles for spikes and have one or two shoulder sections as rail guides . No L 215 /28 Official Journal of the European Communities 12 . 8 . 85 ANNEX II UNITED STATES CUSTOMS TERRITORY AND UNITED STATES FOREIGN TRADE ZONES The United States customs territory shall comprise the States , the district of Columbia and Puerto Rico . A United States foreign zone shall be defined as follows: It is an isolated , enclosed and policed area , operated as a public utility , in or adjacent to a port of entry , furnished with facilities for lading, unlading, handling , storing , manipulating , manufacturing and exhibiting goods and for reshipping them by land , water or air . Any foreign and domestic merchandise , except such as is prohibited by laws or such as the Board may order to be excluded as detrimental to the public interest , health or safety , may be brought into a zone without being subject to the customs laws of the United States governing the entry of goods or the payment of duty thereon ; and such merchandise permitted in a zone may be stored , exhibited , manufactured , mixed or manipulated in any manner , except as provided in the act and other applicable laws or regulations . The merchandise may be exported , destroyed or sent into customs territory from the zone , in the original package or otherwise . It is subject to customs duties if sent into customs territory , but not if reshipped to foreign points . 12 . 8 . 85 Official Journal of the European Communities No L 215 /29 ANNEX III ALLOCATION AMONG MEMBER STATES Alloy wire rod Round and flat wire Wire products Black plate Electrical sheet and strip Tin-free steel Cold-rolled strip Cold ­ finished and other bar Bar shapes under 3 " Rebar Rail products 1 2 3 4 5 6 7 8 9 10 11 D 7,48 14,82 4,80 11,60 47,12 77,92 66,44 8,13 12,43 42,96 10,57 F 40,74 27,15 6,85 10,64 1,02 18,71 8,08 53,22 1,91 52,86 75,83 I 10,40 4,03 2,26  45,65  0,50 4,52 1,24 0,18 4,25 NL 27,74 1,11 5,18 16,54  0,88 0,17 0,09 1,37  0,13 BLEU 0,92 39,39 60,85 30,66 1,22 0,98 5,09 0,75 74,47  1,55 UK 11,72 12,41 9,84 0,16 3,99 0,51 10,85 32,29 7,58 3,00 6,67 IRL  _          DK  0,09 9,22         GR    29,40   7,87     Reserve 1,00 1,00 1,00 1,00 1,00 1,00 1,00 1,00 1,00 1,00 1,00 EC Total 100,00 100,00 100,00 100,00 100,00 100,00 100,00 100,00 100,00 100,00 100,00